Citation Nr: 0024346	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from October 1967 to May 
1969.

This appeal arose from an August 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
PTSD, assigning it a 30 percent disability evaluation.  In 
June 1999, the veteran testified at a personal hearing at the 
RO.  In November 1999, the veteran and his representative 
were informed through a supplemental statement of the case of 
the continued denial of the benefit sought.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  Moreover, any examinations must address the 
rating criteria in relation to a veteran's symptoms.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

In the instant case, the veteran was last examined by VA in 
June 1998.  While this examination referred to "vague" re-
experiencing of traumatic events by the veteran, statements 
from a therapist at the Vet Center indicated that he was 
suffering from intrusive thoughts, recurrent nightmares and 
flashbacks, thus suggesting that his condition may have 
worsened since the performance of the VA examination.  
Despite evidence of continuing treatment for his PTSD, the RO 
never made any attempt to re-examine the veteran.  

Finally, it is found that, before a final determination can 
be made in this case, the RO should again attempt to obtain 
the veteran's treatment records from the Vet Center.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should first ensure that the 
veteran has signed and returned a consent 
form authorizing the release to VA of the 
treatment records held by the Vet Center.  
Once this authorization has been 
obtained, the RO should contact The Vet 
Center, Bldg. #1, Suite 105, 2800 Youree 
Drive, Shreveport, Louisiana 71104 and 
request that they provide VA with copies 
of the veteran's treatment records.

2.  Once the above-requested development 
has been completed and after any records 
obtained have been associated with the 
claims folder, the RO should afford the 
veteran a complete psychiatric 
examination by a qualified physician in 
order to ascertain the current nature and 
degree of severity of the veteran's 
service-connected PTSD.  This examination 
should include all necessary special 
studies, to include, but not limited to, 
neuropsychological testing.  The examiner 
should specifically indicate which rating 
criteria below best describes the 
veteran's condition:

100 percent:  total occupational and 
social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time and place; 
memory loss for names of close 
relatives, own occupation, or own 
name;

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships;

50 percent:  occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than once 
a week; difficulty in understanding 
complex commands; impairment of 
short-and long-term memory (e.g., 
retention of only highly learned 
material, forgetting to complete 
tasks); impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining 
effective work and social 
relationships;

30 percent:  occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

10 percent:  occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress, or; 
symptoms controlled by continuous 
medication; 

0 percent:  a mental condition has 
been formerly diagnosed, but symptoms 
are not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication.

The claims folder, to include any records 
obtained as part of this remand, must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  

The examiner must provide a complete 
rationale for all opinions expressed.

3.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
evaluation in excess of 30 percent for 
the service-connected PTSD.  The RO is 
advised to take the holding of Fenderson 
v. West, 12 Vet. App. 119 (1999) (which 
allows for the assignment of "staged 
ratings") into consideration when 
evaluating the veteran's PTSD.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all tests reports, special 
studies or opinions requested, 
appropriate corrective action is to be 
implemented.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




